COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-10-00447-CR


COREY ANDREW CHAMBERLAIN                                                APPELLANT

                                          V.

THE STATE OF TEXAS                                                            STATE


                                       ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                       ----------

                         MEMORANDUM OPINION1
                                       ----------

                                  I. INTRODUCTION

      Appellant Corey Andrew Chamberlain appeals from the trial court’s order

revoking his deferred adjudication community supervision and adjudicating him

guilty of burglary of a building. In his sole point, Chamberlain argues that the trial

court erred by admitting hearsay at the revocation hearing.



      1
       See Tex. R. App. P. 47.4.
                          II. PROCEDURAL BACKGROUND

      Chamberlain pleaded guilty, pursuant to a plea agreement, to the state jail

felony of burglary of a building.    On April 30, 2010, the trial court placed

Chamberlain on three years’ deferred adjudication community supervision and

imposed a $300 fine, $284 in court costs, and $300 in restitution. The State filed

a petition to proceed to adjudication on August 24, 2010, alleging that

Chamberlain had violated multiple conditions of his community supervision.

Specifically, the State alleged that Chamberlain had committed a new offense,

i.e., theft of a truck (Paragraph 1); had tested positive for THC (Paragraph 2);

had failed to provide proof of employment (Paragraph 3); had failed to pay a

supervision fee, restitution, and a Crime Stoppers fee (Paragraph 4); had failed

to submit to urine testing (Paragraph 5); and had failed to book in to serve eight

days’ confinement (Paragraph 6).

      Chamberlain pleaded “Not True” to all the allegations at the adjudication

hearing. The trial court thereafter heard testimony from the probation officer,

who testified that, among other things, Chamberlain had failed to provide proof of

employment; that he had failed to pay the supervision fees for May through

August 2010; that he had not made monthly payments on his restitution during

May, June, July, and August; that he had failed to pay the Crime Stoppers fee;

and that he had failed to book in at the jail on July 23, 2010 to serve eight days’

confinement. Chamberlain testified that he had asked an officer about getting a

job but was never told that he needed to obtain employment; that there were a


                                        2
couple of months when he could not make the payments on his supervision fees,

restitution, and the Crime Stoppers fee; and that he showed up at the closed

probation office on July 23, 2010, that he went to three other buildings, and that

“nobody led [him] in the right direction” and so he did not get booked into jail.

      The trial court found the allegations in Paragraphs 1, 3, 4, 5, and 6 of the

State’s petition to be true, adjudicated Chamberlain guilty, and sentenced him to

eighteen months’ confinement. This appeal followed.

                             III. STANDARD OF REVIEW

      We review an order revoking community supervision under an abuse of

discretion standard. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App.

2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). In a

revocation proceeding, the State must prove by a preponderance of the evidence

that the defendant violated the terms and conditions of community supervision.

Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993). The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, and we review the evidence in the light most favorable to the trial

court=s ruling. Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172,

174 (Tex. Crim. App. [Panel Op.] 1981).         Proof by a preponderance of the

evidence of any one of the alleged violations of the conditions of community

supervision is sufficient to support a revocation order.       Moore v. State, 605
S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Sanchez v. State, 603
S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980).

                                          3
                           IV. NO ABUSE OF DISCRETION

      In his sole point, Chamberlain challenges only the trial court’s finding

regarding Paragraph 1, arguing that the trial court erred by admitting hearsay

related to the owner of the vehicle that was stolen. Chamberlain failed, however,

to challenge the trial court’s findings that he had violated his community

supervision as alleged in Paragraphs 3 through 6 of the State’s petition to

proceed to adjudication.    Chamberlain’s probation officer testified concerning

Chamberlain’s violation of the terms of his community supervision as alleged in

Paragraphs 3, 4, and 6. Although Chamberlain testified as to why he had not

complied with the terms of his community supervision as alleged by the State in

Paragraphs 3, 4, and 6, he did not testify that he had complied with those terms.

Because proof of only one violation is sufficient to support a revocation order,

because Chamberlain’s sole point does not challenge, directly or indirectly, the

trial court’s findings with regard to his failure to provide proof of employment

(Paragraph 3); failure to pay a supervision fee, restitution, and a Crime Stoppers

fee (Paragraph 4); and failure to book in to serve eight days’ confinement

(Paragraph 6), and because the evidence presented at the revocation hearing is

sufficient to establish Chamberlain’s violation of his community supervision terms

as alleged by the State in Paragraphs 3, 4, and 6, we need not address the

merits of Chamberlain’s sole point. See Moore, 605 S.W.2d at 926; Spindor v.

State, No. 02-07-00017-CR, 2008 WL 4445542, at *1 (Tex. App.—Fort Worth




                                        4
Oct. 2, 2008, pet. ref’d) (mem. op., not designated for publication). We therefore

overrule Chamberlain’s sole point.

                                 V. CONCLUSION

      Having overruled Chamberlain’s sole point, we affirm the trial court’s

judgment.



                                                  PER CURIAM


PANEL: WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 20, 2011




                                        5